IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                January 2021 Term

                             _____________________                       FILED
                                                                      April 16, 2021
                                  No. 20-0033                            released at 3:00 p.m.
                             _____________________                   EDYTHE NASH GAISER, CLERK
                                                                     SUPREME COURT OF APPEALS
                                                                          OF WEST VIRGINIA
                               KAREN COFFIELD,
                            Defendant Below, Petitioner

                                         v.

                          RONALD NEIL ROBINSON II,
                           Plaintiff Below, Respondent

       ___________________________________________________________

                  Appeal from the Circuit Court of Marshall County
                        Honorable Jeffrey D. Cramer, Judge
                             Civil Action No. 13-C-163

              REVERSED AND REMANDED WITH DIRECTIONS
        _________________________________________________________



                           Submitted: February 16, 2021
                              Filed: April 16, 2021

Paul J. Harris, Esq.                            Amy Pigg Shafer, Esq.
Wheeling, West Virginia                         Shafer Law Offices
Attorney for Petitioner                         Wheeling, West Virginia
                                                Attorney for Respondent




JUSTICE HUTCHISON delivered the Opinion of the Court.
                               SYLLABUS BY THE COURT



               1.     “The appellate standard of review for an order granting or denying a

renewed motion for a judgment as a matter of law after trial pursuant to Rule 50(b) of the

West Virginia Rules of Civil Procedure [1998] is de novo.” Syl. Pt 1, Fredeking v. Tyler,

224 W. Va. 1, 680 S.E.2d 16 (2009).



               2.      “The statute of limitations is a defense which should be set forth

affirmatively pursuant to Rule 8(c), W.Va.R.C.P. or the pleader risks the court’s denial to

assert that defense in bar at trial.” Syl. Pt. 2, Nellas v. Loucas, 156 W. Va. 77, 191 S.E.2d
160 (1972).



               3.     A defendant who asserts the statute of limitations as an affirmative

defense in the answer to a complaint as required by Rule 8(c) of the West Virginia Rules

of Civil Procedure does not subsequently waive that defense by engaging in discovery and

participating in the litigation.



               4.     “In tort actions, unless there is a clear statutory prohibition to its

application, under the discovery rule the statute of limitations begins to run when the

plaintiff knows, or by the exercise of reasonable diligence, should know (1) that the

plaintiff has been injured, (2) the identity of the entity who owed the plaintiff a duty to act

with due care, and who may have engaged in conduct that breached that duty, and (3) that

                                               i
the conduct of that entity has a causal relation to the injury.” Syl. Pt. 4, Gaither v. City

Hosp., Inc., 199 W. Va. 706, 487 S.E.2d 901 (1997).



              5.     “Under the discovery rule set forth in Syllabus Point 4 of Gaither v.

City Hosp., Inc., 199 W. Va. 706, 487 S.E.2d 901 (1997), whether a plaintiff ‘knows of’ or

‘discovered’ a cause of action is an objective test. The plaintiff is charged with knowledge

of the factual, rather than the legal, basis for the action. This objective test focuses upon

whether a reasonable prudent person would have known, or by the exercise of reasonable

diligence should have known, of the elements of a possible cause of action.” Syl. Pt. 4,

Dunn v. Rockwell, 225 W. Va. 43, 689 S.E.2d 255 (2009).




                                             ii
HUTCHISON, Justice:



              Petitioner Karen Coffield appeals the December 17, 2019, order of the

Circuit Court of Marshall County denying her motion for judgment as a matter of law and

her alternative motion for a new trial in this civil action filed against her by the respondent,

Ronald Neil Robinson II. Mr. Robinson filed his complaint against Ms. Coffield on

September 27, 2013, alleging that she fraudulently and intentionally concealed, for more

than ten years, the fact that he was the father of her child. Mr. Robinson asserted that Ms.

Coffield’s conduct precluded him from establishing a relationship with his child and

constituted intentional infliction of emotional distress. The case was tried before a jury in

December 2019, and a verdict was returned in favor of Mr. Robinson. Thereafter, the

circuit court awarded Mr. Robinson his attorney’s fees.



              In this appeal, Ms. Coffield primarily argues that the circuit court erred by

not granting summary judgment in her favor prior to trial because Mr. Robinson’s claims

were barred by the applicable statute of limitations, which she alleged as an affirmative

defense in her answer to his complaint. 1 In denying Ms. Coffield’s summary judgment



       1
          Ms. Coffield also argues that the circuit court erred by refusing to allow her to
present a justification defense at trial; prohibiting her from presenting her counterclaim;
failing to bifurcate the issue of punitive damages until liability was established; permitting
the jury to award punitive damages under what she claims is a lesser standard than the
applicable statute requires; and awarding attorney’s fees to Mr. Robinson.


                                               1
motion, the circuit court concluded she had “slumbered on her rights” by engaging in the

litigation for five years and, therefore, waived her statute of limitations defense. For the

reasons set forth below, we find that the circuit court erred in that regard. We further find

that Mr. Robinson’s claims were barred by the applicable statute of limitations. Therefore,

we reverse the circuit court’s final order and remand this case for entry of an order setting

aside the jury’s verdict and granting judgment as a matter of law in favor of Ms. Coffield.



                            I. Facts and Procedural Background

                The parties had a three-year relationship that ended in February 2000. A few

months later, the parties spent one night together. Thereafter, Ms. Coffield told Mr.

Robinson that she was pregnant, but did not disclose that he was the father of her child.

Instead, she told him that she became pregnant by artificial insemination. Ms. Coffield

gave birth to her child in March 2001. After the child was born, Mr. Robinson made a

couple of inquiries about the child’s paternity because people commented on the child’s

resemblance to him. Ms. Coffield maintained that her child had been conceived through

artificial insemination.



                 After personally observing the child at the age of ten years old, 2 Mr.

Robinson filed an action in the Family Court of Marshall County seeking a paternity

determination. Thereafter, the family court ordered paternity testing, and on September



       2
           The record indicates that Mr. Robinson saw the child singing at a local fair.
                                               2
27, 2011, the test results confirming that Mr. Robinson was the child’s father were filed in

the family court case. Notably, however, Mr. Robinson posted the following on his

Facebook page on September 11, 2011:

                     I just wanted everyone to know that I just found out that
              im [sic] the father of A [sic] ten year old little girl. Her name
              is [] Coffield and she is so beautiful. I lost ten years not
              knowing she was mine but I intend on making up for lost time.
              I am so happy.

The parties had agreed to conduct a private DNA test using a kit obtained at a drugstore.

They learned the results of the private test before the results of the paternity test ordered

by the family court were made available.



              On September 27, 2013, Mr. Robinson initiated this civil action by filing his

complaint in the circuit court. On October 24, 2013, Ms. Coffield filed a motion to dismiss,

asserting that West Virginia does not recognize actions for “alienation of affections” and

Mr. Robinson’s claims were barred by res judicata because the issues were decided in the

family court case. The motion to dismiss was denied. Ms. Coffield then answered the

complaint and asserted, inter alia, the statute of limitations as an affirmative defense.



              On July 20, 2018, Ms. Coffield filed a motion for summary judgment,

arguing that Mr. Robinson’s complaint was barred because it was filed after the statute of




                                              3
limitations expired. 3   The circuit court denied the summary judgment motion by order

entered on February 1, 2019, finding that Ms. Coffield had “slumbered on her rights to

have the case dismissed pursuant to the statute of limitation[s].” The case proceeded to

trial on December 9, 2019. At the end of the second day of trial, the jury returned a verdict

for Mr. Robinson, finding in his favor only as to his claim of intentional

misrepresentation/fraudulent concealment. 4 The jury awarded Mr. Robinson $2,747.50 in

compensable damages for “the reasonable costs and expenses . . . in legal fees, in his

attempt to establish paternity to his daughter and gain custody of her” and punitive damages

in the amount of $12,252.50, resulting in a total verdict of $15,000.



               Subsequently, Ms. Coffield filed a motion for judgment as a matter of law or

alternatively, a new trial, again asserting, inter alia, that the complaint was barred by the

statute of limitations. Mr. Robinson sought a new trial on damages only, claiming that the

jury’s compensatory damages verdict was inadequate.        The parties’ respective motions

were denied.




       3
         There appears to have been a lengthy period during which no action was taken in
this case. The record does not indicate why this case remained in litigation for so long
although it suggests that the cause may have been ongoing proceedings in the family court
concerning child support, custody, and visitation.
       4
         The jury found in favor of Ms. Coffield on the intentional infliction of emotional
distress claim.
                                             4
              Mr. Robinson also filed a motion for an award of attorney’s fees. A hearing

was held on the motion on January 16, 2020, and by order dated February 21, 2020, Mr.

Robinson was granted attorney’s fees in the amount of $6,000.00. In its order, the circuit

court included the following finding as a factor in determining the amount of reasonable

attorney’s fees to be awarded to Mr. Robinson:

                      The Court is mindful of the fact that the plaintiff’s
              prevailing fraud claim could have easily been dismissed. The
              statute of limitations for claims of fraud is two (2) years. The
              statute in this case began to run on September 11, 2011, when
              the plaintiff discovered that he was the father of the defendant’s
              child. The plaintiff did not file his complaint until September
              27, 2013, over two weeks too late. However, the defendant
              failed to raise the statute of limitations for nearly five (5) years.
              By order dated February 1, 2019, the Court denied the
              Defendant’s Motion for Summary Judgment on the statute of
              limitations issue due to the defendant slumbering on her right
              to raise the same. But for the defendant’s neglect, the fraud
              claim may have been barred completely.


              Following entry of the circuit court’s orders on the post-trial motions, Ms.

Coffield filed her petition for appeal with this Court. In his response brief, Mr. Robinson

has asserted two cross-assignments of error, 5 contending that the circuit court erred by

denying his motion for a new trial as to damages only because of the inadequacy of the

compensatory damages award and erred by failing to grant him a greater amount of

attorney’s fees.




       5
         See W. Va. R. App. Proc. 10(f) (providing for cross-assignments of error to be set
forth in respondent’s brief).
                                               5
                                   II. Standard of Review

              Ms. Coffield appeals the circuit court’s order denying her post-trial motion

for judgment as a matter of law or, alternatively, a new trial. It is well established that

“[t]he appellate standard of review for an order granting or denying a renewed motion for

a judgment as a matter of law after trial pursuant to Rule 50(b) of the West Virginia Rules

of Civil Procedure [1998] is de novo.” Syl. Pt 1., Fredeking v. Tyler, 224 W. Va. 1, 680
S.E.2d 16 (2009). Upon review, we find the dispositive issue in this case is whether the

affirmative defense that a complaint is barred by the applicable statute of limitations can

be waived by a defendant’s participation in the litigation. Thus, we are presented with a

question of law to which we also apply a de novo standard of review. See Syl. Pt. 1,

Chrystal R.M. v. Charlie A.L., 194 W. Va. 138, 459 S.E.2d 415 (1995) (“Where the issue

on an appeal from the circuit court is clearly a question of law or involving an interpretation

of a statute, we apply a de novo standard of review.”). With this standard in mind, we

consider the parties’ arguments.



                                       III. Discussion

              In this case, the threshold question we must answer is whether the statute of

limitations defense can be waived by participation in the litigation after it is asserted

affirmatively in the answer to a complaint. Although we have not previously considered

this exact issue, this Court has long held that “[t]he statute of limitations is a defense which




                                               6
should be set forth affirmatively pursuant to Rule 8(c), W.Va.R.C.P. 6 or the pleader risks

the court’s denial to assert that defense in bar at trial.” Syl. Pt. 2, Nellas v. Loucas, 156 W.

Va. 77, 191 S.E.2d 160 (1972) (footnote added). Accordingly, Nellas provides a starting

point for our analysis.



                Nellas was an action brought by the heirs of a decedent against one of the

attorneys who handled the administration of their decedent’s estate and failed to timely file

a federal estate tax return resulting in an assessment of penalties against the estate in

addition to the tax that was due. Id. at 78-79, 191 S.E.2d at 161-62. The complaint was

drafted in a vague manner such that it was unclear as to whether the cause of action sounded

in tort or contract. The statute of limitations defense was not raised by the defendant in his

answer to the complaint and did not become an issue until the middle of trial when defense



       6
           Rule 8(c) of the West Virginia Rules of Civil Procedure provides:

                        Affirmative Defenses. – In pleading to a preceding
                pleading, a party shall set forth affirmatively accord and
                satisfaction, arbitration and award, assumption of risk,
                contributory negligence, discharge in bankruptcy, duress,
                estoppel, failure of consideration, fraud, illegality, injury by
                fellow servant, laches, license, payment, release, res judicata,
                statute of frauds, statute of limitations, waiver, and any other
                matter constituting an avoidance or affirmative defense. When
                a party has mistakenly designated a defense as a counterclaim
                or a counterclaim as a defense, the court on terms, if justice so
                requires, shall treat the pleading as if there had been a proper
                designation.

       (Emphasis added).

                                               7
counsel raised it for the first time at the close of the plaintiffs’ evidence. Id. The trial court

took no action at that time with respect to defense counsel’s assertion that the statute of

limitations barred the plaintiffs’ claim, and at the end of trial, the jury returned a verdict in

favor of the plaintiffs. Thereafter, the defendant raised the statute of limitations defense

by formal motion and moved to set aside the jury’s verdict. At that juncture, the circuit

court allowed the defendant to amend his pleadings pursuant to Rule 15(b) of the West

Virginia Rules of Civil Procedure 7 to assert the statute of limitations defense. Ultimately,

the circuit court found that the evidence presented at trial sounded in tort and that the

complaint was untimely filed. 8 Accordingly, the circuit court set aside the jury’s verdict




       7
           Rule 15(b) of the West Virginia Rules of Civil Procedure provides:

                       Amendments to Conform to the Evidence. – When issues
                not raised by the pleadings are tried by express or implied
                consent of the parties, they shall be treated in all respects as if
                they had been raised in the pleadings. Such amendment of the
                pleadings as may be necessary to cause them to conform to the
                evidence and to raise these issues may be made upon motion
                of any party at any time, even after judgment; but failure so to
                amend does not affect the result of the trial of these issues. If
                evidence is objected to at the trial on the ground that it is not
                within the issues made by the pleadings, the court may allow
                the pleadings to be amended and shall do so freely when the
                presentation of the merits of the action will be subserved
                thereby and the objecting party fails to satisfy the court that the
                admission of such evidence would prejudice the party in
                maintaining the party’s action or defense upon the merits. The
                court may grant a continuance to enable the objecting party to
                meet such evidence.
       8
         The applicable statute of limitations was two years, and the complaint was not filed
until five years after the cause of action accrued.
                                                8
and disposed of the case in favor of the defendant. 156 W. Va. at 78-79, 191 S.E.2d at

161-62.



              On appeal, this Court concluded in Nellas that although the circuit court had

the discretion under Rule 15 of the Rules of Civil Procedure to permit the defendant to

amend his pleadings post-verdict and assert the affirmative defense of the statute of

limitations, it was nonetheless an abuse of discretion to not allow the opposing party

adequate opportunity to respond. 156 W. Va. at 86-87, 191 S.E.2d at 166. Accordingly,

syllabus point five of Nellas holds:

                      Although a trial court in its sound discretion and
              pursuant to Rule 15, W.Va.R.C.P. may permit a pleading
              amendment asserting the affirmative defense of statute of
              limitations during or even after trial over the objection of the
              opposing party, it abuses its discretion and thereby commits
              error when it does not, in turn, accord the party moved against
              adequate opportunity to respond with evidence to meet the
              issue pleaded.

Nellas further provides:

                      According to Rule 15(b), W.Va.R.C.P. an amendment
              to a pleading to assert an affirmative defense offered during or
              after trial over the objection of the opposing party should not
              be accepted unless (1) it permits the presentation of the merits
              of the action; (2) the adverse party will not be prejudiced by
              the sudden assertion of the defense; and (3) the adverse party
              is given ample opportunity to meet the issue.
156 W. Va. at 77, 191 S.E.2d at 161, syl. pt. 4.




                                             9
              Nellas is instructive because it teaches that “West Virginia case law does not

hold that improper pleading of a statute of limitations defense automatically results in

waiver.” Hanshaw v. City of Huntington, 193 W. Va. 364, 367, 456 S.E.2d 445, 448

(1995). In other words, there are some instances where the statute of limitations defense

may be successfully asserted late in the litigation of the case even though it was not raised

in the answer to the complaint. Nellas, however, does not resolve the precise issue before

us.



              In the case sub judice, there is no dispute that the statute of limitations was

asserted as an affirmative defense in Ms. Coffield’s answer to the complaint. Likewise,

there is no dispute that Ms. Coffield engaged in the litigation for five years before seeking

summary judgment based on this affirmative defense. The record shows, however, that the

summary judgment motion was filed approximately three months after Mr. Robinson’s

deposition. 9 Thus, Ms. Coffield maintains that she timely filed her motion for summary

judgment based on the statute of limitations.



              Conversely, Mr. Robinson argues that an affirmative defense is waived when

a defendant not only fails to timely and reasonably pursue the defense but also actively



       9
        The record shows that Ms. Coffield’s first attorney withdrew from the case in 2018.
She then obtained new counsel who moved to reopen discovery and took Mr. Robinson’s
deposition on April 26, 2018.


                                             10
participates in the litigation process. In support of his argument, he relies upon this Court’s

memorandum decision in Luborsky v. Carroll, Nos. 15-0787 & 16-0329, 2017 WL
1293991 (W.Va. Apr. 5, 2017) (memorandum decision). Luborsky involved causes of

action for wrongful discharge and violations of the West Virginia Wage Payment and

Collection Act. While this Court upheld a finding of waiver in that case because of the

defendant’s participation in the litigation, the decision pertained to the affirmative defenses

of insufficient service and lack of personal jurisdiction, not the statute of limitations.



              Mr. Robinson also cites to several cases from Mississippi as support for the

circuit court’s ruling that Ms. Coffield waived the statute of limitations defense by

“slumbering on her rights.” Again, however, those cases did not involve the affirmative

defense of the statute of limitations. 10 More importantly, the Supreme Court of Mississippi

made clear in the case of Pollan v. Wartak, 240 So. 3d 1185 (Miss. 2017), that “a defendant

d[oes] not waive its statute-of-limitations defense by engaging in discovery to develop that

defense.” Id. at 1191.



              Pollan involved several medical negligence claims brought against a

physician, hospital, and nurses following a patient’s treatment for hyponatremia, which



       10
          See E. Miss. State Hosp. v. Adams, 947 So. 2d 887 (Miss. 2007) (waiver of
insufficiency of process defense); Estate of Grimes v. Warrington, 982 So. 2d 365 (Miss.
2008) (waiver of tort immunity defense); Meadows v. Blake, 36 So. 3d 1225, 1232-33
(Miss. 2010) (waiver regarding plaintiff’s failure to attach a certification of expert
consultation).
                                              11
allegedly caused the patient to suffer central pontine myelinolysis (CPM) that eventually

led to her death. 11 Id. at 1188-89. The trial court dismissed the survival claims of the

decedent’s son as barred by the applicable statute of limitations after the parties had

engaged in litigation for more than two years. Id. Like Mr. Robinson in the case at bar,

the decedent’s son argued that the defendants’ unjustified delay in pursuing the statute of

limitations defense as well as their active participation in the litigation resulted in a waiver.

Upholding the trial court’s decision on appeal, the Supreme Court of Mississippi explained

that “the defendants bore the burden of proving that the statute of limitations for Pollan’s

survival claims had expired, and they relied directly on evidence obtained in discovery to

support their argument.” Id. at 1191-92. Thus, the plaintiff’s claim of waiver was rejected.



              The Supreme Court of Nebraska reached the same result in the more recent

case of Bonness v. Armitage, 942 N.W.2d 238 (Neb. 2020). Bonness, another medical

malpractice action, arose from the alleged failure of the defendant physician to timely

diagnose the plaintiff’s cancer. Id. at 241. Although the defendant physician pled the

statute of limitations defense in his answer to the first amended complaint, he waited until

a second amended complaint was filed many months later to file a motion to dismiss on

the ground that the complaint was time-barred. Id. at 243. During that time period, the

defendant physician engaged in discovery. The plaintiff argued that the defendant’s



       11
          Hyponatremia is a low concentration of sodium in the blood and CPM, a brain
cell dysfunction, can be caused by a rapid rise in the body’s sodium levels. Pollan, 240
So. 2d at 1188.
                                               12
participation in the litigation amounted to a waiver of the statute of limitations defense

because it led the plaintiff to believe that the case was being defended on its merits. The

district court rejected that argument, and the decision was affirmed on appeal. Id.



                In rejecting the waiver argument in Bonness, the Supreme Court of Nebraska

reasoned that

                a challenge to a pleading on statute of limitations grounds is a
                challenge that the complaint fails to state a claim upon which
                relief can be granted. Carruth v. State, 271 Neb. 433, 712
N.W.2d 575 (2006). This is relevant because our rules of
                pleading in Nebraska state that “[a] defense of failure to state
                a claim upon which relief can be granted . . . may be made in
                any pleading permitted or ordered under § 6-1107(a), or by
                motion for judgment on the pleadings, or at the trial on the
                merits.” § 6-1112(h)(2). Our rules of pleading thus make clear
                that a party does not waive the right to contend that a complaint
                fails to state a claim upon which relief can be granted by not
                filing a motion under § 6-1112(b)(6). Rather, the defense is
                preserved through trial. Accordingly, [defendant’s] decision
                not to file a motion to dismiss the first amended complaint
                could not have amounted to an act showing an intention to
                waive the statute of limitations defense.

Bonness, 942 N.W.2d at 244.



                This Court has also recognized that where causes of action are barred by the

applicable statute of limitations, the complaint fails to set forth a claim upon which relief

can be granted. In Forshey v. Jackson, 222 W. Va. 743, 671 S.E.2d 748 (2008), this Court

explained that a claim that an action has not been timely filed “properly falls under Rule

12(b)(6) as failing to assert a claim upon which relief can be granted.” 222 W. Va. at 746,


                                               13
n.7, 671 S.E.2d at 751, n.7. 12 Our Rules of Civil Procedure also specify that the defense

of failure to state a claim upon which relief can be granted is preserved through trial. In

that regard, Rule 12(h)(2) of the West Virginia Rules of Civil Procedure addresses the

preservation of certain defenses and provides that “[a] defense of failure to state a claim

upon which relief can be granted . . . may be made in any pleading permitted or ordered

under Rule 7(a), or by motion for judgment on the pleadings, or at the trial on the merits.”

Therefore, a defendant who asserts the statute of limitations as an affirmative defense does

not waive that defense by not immediately filing a motion to dismiss on that basis. Rather,

the defense is preserved through trial. To be clear, we now hold that a defendant who

asserts the statute of limitations as an affirmative defense in the answer to a complaint as

required by Rule 8(c) of the West Virginia Rules of Civil Procedure does not subsequently

waive that defense by engaging in discovery and participating in the litigation. Applying

this holding to the case at bar, we find that the circuit court erred by concluding that Ms.

Coffield “slumbered on her rights” and waived her statute of limitations defense.



              Having found that Ms. Coffield did not waive her statute of limitations

defense, we now consider whether Mr. Robinson’s causes of action were time-barred. Mr.




       12
         See also Richards v. Walker, 813 S.E.2d 923 (W. Va. 2018) (upholding the circuit
court’s dismissal of complaint pursuant to Rule 12(b)(6) where the alleged claims for
malicious prosecution, outrageous conduct, intentional infliction of emotional distress, and
defamation were barred by applicable statute of limitations).
                                            14
Robinson asserted claims for fraud and intentional infliction of emotional distress, which

have a two-year statute of limitations. 13 Generally,

                        [i]n tort actions, unless there is a clear statutory
                prohibition to its application, under the discovery rule the
                statute of limitations begins to run when the plaintiff knows, or
                by the exercise of reasonable diligence, should know (1) that
                the plaintiff has been injured, (2) the identity of the entity who
                owed the plaintiff a duty to act with due care, and who may
                have engaged in conduct that breached that duty, and (3) that
                the conduct of that entity has a causal relation to the injury.

Syl. Pt. 4, Gaither v. City Hosp., Inc., 199 W. Va. 706, 487 S.E.2d 901 (1997). This Court

has held that

                       [u]nder the discovery rule set forth in Syllabus Point 4
                of Gaither v. City Hosp., Inc., 199 W. Va. 706, 487 S.E.2d 901
                (1997), whether a plaintiff “knows of” or “discovered” a cause
                of action is an objective test. The plaintiff is charged with
                knowledge of the factual, rather than the legal, basis for the
                action. This objective test focuses upon whether a reasonable
                prudent person would have known, or by the exercise of
                reasonable diligence should have known, of the elements of a
                possible cause of action.

Syl. Pt. 4, Dunn v. Rockwell, 225 W. Va. 43, 689 S.E.2d 255 (2009).




       13
            See W.Va. Code § 55-2-12 (1959) (providing two year statute of limitations for
damages for personal injuries not otherwise prescribed); Brown v. Community Moving &
Storage, Inc., 193 W. Va. 176, 178 n. 3, 455 S.E.2d 545, 547 n. 3 (1995) (“The two-year
statute of limitations period set forth in W.Va.Code, 55-2-12 (1959), is applicable to the
fraud claim[.]”); Evans v. United Bank, Inc., 235 W. Va. 619, 627 n.8, 775 S.E.2d 500, 508
n.8 (2015) (“Pursuant to W.Va. Code, 55-2-12, a two-year statute of limitations applies to
. . . [an] intentional or negligent infliction of emotional distress claim[.]”).
                                               15
              In this case, there is no dispute that Mr. Robinson had knowledge of the

private DNA test results showing that he was the father of Ms. Coffield’s child by

September 11, 2011. On that date, he posted on his Facebook page that he was the father

of a “ten year old little girl.” Thus, as the circuit court found in its February 21, 2020 order,

the statute of limitations began to run on Mr. Robinson’s claims on September 11, 2011.



              Mr. Robinson has argued that the private DNA test results could not have

triggered the running of the statute of limitations because this type of testing is not

admissible evidence to establish paternity in a court of law given the lack of authentication.

Further, he has claimed that Ms. Coffield continued to deny that he was the father of her

child after they received the private test results and only acknowledged his paternity when

the court-ordered paternity test results were made available. We find Mr. Robinson’s

reliance upon the date the court-ordered paternity test results were filed in family court—

September 27, 2011—as the date his causes of action accrued misplaced. Pursuant to

Dunn, the statute of limitations began to run when a reasonably prudent person in Mr.

Robinson’s circumstances would have known of the existence of his causes of action. The

admissibility of the test results through which Mr. Robinson gained his knowledge of his

causes of action is not a factor in the analysis. Likewise, the fact that Ms. Coffield may

have continued to deny that he was the father of her child is irrelevant. Defendants

routinely deny the existence of facts that give rise to a plaintiff’s claims; the running of the

statute of limitations is unaffected by such denials. Under the reasonably prudent person

standard, the Facebook post establishes that Mr. Robinson knew by at least September 11,

                                               16
2011, that he was the father of Ms. Coffield’s child. Accordingly, the statute of limitations

began to run no later than that date.



              We are mindful that in most tort and fraud cases the issue of when the

plaintiff knew or should have known of his cause of action is a question for the trier of fact.

Syllabus point three of Stemple v. Dobson, 184 W. Va. 317, 400 S.E.2d 561 (1990), holds

that

                     [w]here a cause of action is based on tort or on a claim
              of fraud, the statute of limitations does not begin to run until
              the injured person knows, or by the exercise of reasonable
              diligence should know, of the nature of his injury, and
              determining that point in time is a question of fact to be
              answered by the jury.

See also syl. pt. 5, Dunn (holding that questions of fact with regard to whether cause of

action is time-barred need to be resolved by trier of fact). However, this Court has

recognized that there are certain instances where Stemple is inapplicable because of the

undisputed nature of the injury.



              In Brown v. Community Moving & Storage, 193 W. Va. 176, 455 S.E.2d 545

(1995), for example, this Court upheld the dismissal of an amended complaint that asserted

a fraud claim based on the attempt of the president of the defendant moving company to

obtain insurance coverage after the fatal accident that caused the death of the plaintiff’s

husband. The evidence established that the cause of action accrued no later than the date

of the depositions of the president and insurance company agents, which was three and


                                              17
one-half years before the amended complaint was filed. Id. at 178, 455 S.E. 2d at 547. In

other words, there was no question of fact to be determined because there was no dispute

that the president’s attempt to obtain insurance after the accident occurred was made known

to the plaintiff during those depositions.



              As in Brown, there is no question of fact in the case at bar to be determined

with respect to when the causes of action accrued or the untimeliness of Mr. Robinson’s

complaint. Mr. Robinson knew that he was the father of Ms. Coffield’s child by at least

September 11, 2011.      Yet, he did not file his complaint against Ms. Coffield until

September 27, 2013. As the circuit court found in its February 21, 2020 order, the “plaintiff

did not file his complaint until September 27, 2013, over two weeks late.” Given the circuit

court’s affirmative finding that Mr. Robinson’s complaint was untimely filed, we find that

Mr. Robinson failed to set forth a claim upon which relief could be granted and that Ms.

Coffield is entitled to judgment as a matter of law. 14



                                      IV. Conclusion

              Based on the foregoing, we reverse the December 17, 2019, order of the

Circuit Court of Marshall County, and remand this case for entry of an order setting aside




       14
         Having found that the complaint was time-barred, Ms. Coffield’s other
assignments of error are moot as are the cross-assignments of error asserted by Mr.
Robinson. Accordingly, we need not address those alleged errors.
                                              18
the jury’s verdict and granting judgment as a matter of law in favor of Ms. Coffield in

accordance with this opinion.

                                               Reversed and remanded with directions.




                                          19